TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00626-CV



  Susan Combs, Comptroller of Public Accounts of the State of Texas, and Greg Abbott,
                 Attorney General of the State of Texas, Appellants

                                                 v.

                                 Budget PrePay, Inc. , Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-11-001189, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION

Per Curiam

               Appellants Susan Combs, Comptroller of Public Accounts of the State of Texas, and

Greg Abbot, Attorney General of the State of Texas have filed an unopposed motion to abate this

appeal pending consummation of settlement. Accordingly, we grant the motion and abate the

appeal for 60 days from the date of this order or until further order of this Court. All appellate

deadlines will be tolled during the period of abatement. Absent further order of this Court, this

appeal will be automatically reinstated after the 60 day period.



Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: November 20, 2014